Citation Nr: 0433212	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-03 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension claimed as 
heart disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Azizi-Barcelo, Tatiana


INTRODUCTION

The veteran served on active duty from April 1979 to November 
1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision issued by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for hypertension 
claimed as a heart condition.  

The veteran's service records show that in October of 1986, 
he suffered a fall that resulted in an injury to his left 
elbow.  He received emergency care and was returned to duty.  
While the veteran's separation examination shortly thereafter 
was negative for any residuals of a left elbow injury, post-
service medical records that he has continued to experience 
left elbow symptoms.  Under these circumstances, the Board 
finds that the record raises a claim of service connection 
for residuals of a left elbow injury.  This matter is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks service connection for hypertension claimed 
as heart disease.  While it is apparent from the medical 
evidence of record that he was not treated for cardiovascular 
disease, to include hypertension until several years after 
service, the service medical records contain multiple high 
blood pressure readings, along with numerous normotensive 
recordings.  It is also evident that the veteran was placed 
on observation for the purpose of ruling out hypertension.  
The veteran was also evaluated while on active duty for chest 
pain, which was determined to be of non-cardiac origin.  
 
Post-service medical records show elevated blood pressure 
readings as high as 170/110, and a diagnosis of hypertension, 
approximately 8 years after the veteran's separation from 
service.  There is also medical evidence dated in recent 
years of chest pain suggestive of angina pectoris, continued 
treatment for hypertension, and hypertensive cardiomyopathy.

In light of the service medical evidence of elevated blood 
pressure readings, albeit in-between multiple normal 
readings, with indication that hypertension was suspected 
during that time, and considering the post-service medical 
evidence of hypertension beginning approximately 8 years 
post-service, it is the Board's judgment that a VA 
examination that includes an opinion addressing the question 
of whether the veteran's hypertension as began during or is 
related to any finding recorded during service is warranted.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).
 
Since the Board has determined that a VA examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) the regulation 
provides that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.

Accordingly, this case is REMANDED for the following action:
 
1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of entitlement to 
service connection for hypertension and 
heart disease, of the impact of the 
notification requirements on the claim.  
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claim, specifically 
to include all service medical records in 
his possession (or copies thereof) and 
any evidence of medical care dating from 
his period of active service to the 
present that may relate his current 
hypertension or heart disease to his 
period of active service.

2.  The RO should contact all appropriate 
service records' depositories to obtain 
any additional service medical records of 
the veteran that may be available, to 
include records of a treadmill test 
ordered in June of 1986, which may be 
associated with records of in-service 
hospitalization.  

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 
5103A(b)(3).

3.	 Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination for the purpose 
of determining the nature, etiology and 
approximate onset date of his 
hypertension and heart disease.  

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include the service medical 
records and relevant post-service medical 
records.  

Following the review of the relevant 
medical evidence in the claims file, 
obtaining the medical history, the 
clinical evaluation and any tests that 
are deemed necessary, the clinician is 
asked to opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that the veteran's 
hypertension began during service or is 
causally related to any incident of or 
finding recorded during active service.  

The clinician is also asked to determine 
if the veteran has a current diagnosis of 
heart disease and, if so, opine whether 
it is at least as likely as not that such 
began during service or is causally 
related to any incident of or finding 
recorded during service 

The clinician is also requested to provide 
a rationale for any opinion expressed.
 
4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.
 
5.  The RO should readjudicate the issue 
of entitlement to service connection for 
hypertension and heart disease with 
consideration of all of the evidence 
added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in August 2004.
 
6.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the August 2004 
SSOC.  A reasonable period of time for a 
response should be afforded.
 
Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




